                  IN THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF PENNSYLVANIA

MOISE JEROME                       :           CIVIL ACTION
                                   :
          v.                       :
                                   :
PHILADELPHIA HOUSING AUTHORITY,    :
et al.                             :           NO. 19-272

                              MEMORANDUM

Bartle, J.                                      January 13, 2020

          Plaintiff Moise Jerome (“Jerome”) brings this action

against defendants the Philadelphia Housing Authority (“PHA”),

PHA Police Chief Joseph Marker (“Marker”), and several John and

Jane Doe defendants alleging racial and gender discrimination

and retaliation in violation of Title VII of the Civil Rights

Act of 1964, 42 U.S.C. §§ 2000e et seq., the Pennsylvania Human

Relations Act, 43 Pa. Stat. §§ 951 et seq., and the Philadelphia

Fair Practices Ordinance, Phila. Code §§ 9-1100 et seq.     Jerome

also brings claims for deprivation of his equal protection and

procedural due process rights under the Fourteenth Amendment to

the United States Constitution pursuant to 42 U.S.C. §§ 1981 and

1983 and for retaliation and deprivation of his rights to free

speech and association under the First and Fourteenth Amendments

pursuant to 42 U.S.C. § 1983.

          Before the court is the motion of defendants for

summary judgment under Rule 56 of the Federal Rules of Civil

Procedure.
                                   I

             Under Rule 56 of the Federal Rules of Civil Procedure,

summary judgment is appropriate “if the movant shows that there

is no genuine dispute as to any material fact and the movant is

entitled to judgment as a matter of law.”      Fed. R. Civ. P.

56(a); see also Celotex Corp. v. Catrett, 477 U.S. 317, 323

(1986).    A dispute is genuine if the evidence is such that a

reasonable factfinder could return a verdict for the nonmoving

party.    See Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 254

(1986).    We view the facts and draw all inferences in favor of

the nonmoving party.     See In re Flat Glass Antitrust Litig.,

385 F.3d 350, 357 (3d Cir. 2004).

             Summary judgment is granted where there is insufficient

record evidence for a reasonable factfinder to find for the

nonmovant.    See Anderson, 477 U.S. at 252.   “The mere existence of

a scintilla of evidence in support of the [nonmoving party]’s

position will be insufficient; there must be evidence on which the

jury could reasonably find for [that party].”    Id.   In addition,

Rule 56(e)(2) provides “[i]f a party fails to properly support an

assertion of fact or fails to properly address another party’s

assertion of fact as required by Rule 56(c), the court may . . .

consider the fact undisputed for the purposes of the motion.”

Fed. R. Civ. P. 56(e)(2).




                                  -2-
                                II

          The following facts are undisputed.   PHA is the

nation’s fourth largest public housing authority, owning more

than 14,000 housing units and serving nearly 80,000

Philadelphians.   It maintains its own police department.    Jerome

was hired by PHA as a police officer on April 21, 2017 and was

sworn in on July 5, 2017.   Defendant Marker was named as Acting

Chief of the PHA Police on June 14, 2017 following the

resignation of Chief Branville Bard.

          During the relevant time frame, PHA had in effect PHA

Police Department (“PHA-PD”) Directive 41, “Vehicular Pursuits,”

which provides in pertinent part:

          1. An officer is justified in initiating a
             vehicular pursuant only when he/she is:

            a. In close proximity to a suspect vehicle
               and believes as pursuit is necessary to
               prevent the death or serious bodily
               injury of another person, or

            b. In close proximity to a suspect vehicle
               and believes BOTH:

              1) The pursuit is necessary to effect
                 the arrest or prevent escape, AND

              2) The officer has probable cause to
                 believe that the person being pursued
                 has committed or attempted a forcible
                 felony OR, has probable cause to
                 believe that the person being pursued
                 possesses a deadly weapon, other than
                 the vehicle itself.




                                -3-
            2. In all other circumstances initiating a
               vehicular pursuit is strictly prohibited.
               Accordingly, initiating a pursuit solely
               for stolen vehicles and traffic
               violations, including Driving Under the
               Influence (DUI), is strictly prohibited.

The policy defines a vehicular pursuit as “[t]he use of a motor

vehicle to chase, follow, or go after a vehicle that has refused

to stop.”    Directive 41 further provides that officers must

notify PHA-PD via radio of a pursuit.    It also states that “all

sworn personnel involved in a pursuit in any manner” will

complete and submit within three days a “Pursuit Memorandum,”

the form for which is attached as Exhibit A to the Directive.

In addition to the PHA-PD Pursuit Memorandum, an officer

involved in a pursuit must submit to the Philadelphia Police

Department (“PPD”) an incident report known as a “75-48” and

also must provide to the Pennsylvania State Police a

“Pennsylvania Police Pursuit Report.”    Jerome received a copy of

Directive 41 and signed a written acknowledgment of his receipt

on July 11, 2017. 1



1. Pennsylvania law requires that police departments including
PHA-PD maintain such policies. See 75 Pa. Cons. Stat. Ann.
§ 6342. Pennsylvania statute defines “[m]otor vehicle pursuit”
as “[a]n active attempt by a police officer operating a motor
vehicle to apprehend one or more occupants of a motor vehicle
when the driver of the vehicle is resisting the apprehension by
maintaining or increasing his speed or by ignoring the police
officer’s audible or visual signal to stop.” Id. § 6341. It
further provides that “[e]ach police department shall develop
and implement a written emergency vehicle response policy
governing the procedures under which a police officer should

                                 -4-
           The PHA-PD also maintains a Disciplinary Code that

regulates the conduct of PHA-PD officers and other employees.

Article I of the Disciplinary Code identifies various conduct

that is unbecoming of a PHA-PD employee, including “[k]knowingly

and willfully making a false entry in any Department record or

report.”   Article V delineates conduct that constitutes neglect

of duty, including “[f]ailure to make required written report”

and “[f]ailure to comply with any Chief of Police’s orders,

directive, memorand[a], or regulation; or any oral or written

orders of superiors.”    The Disciplinary Code in Article VII also

describes conduct that constitutes motor vehicle violations

including the “[f]ailure to follow Departmental procedures

involving pursuit and/or emergency driving.”    Under the Code,

the PHA Chief of Police and Human Resources are permitted to

impose discipline up to and including termination for

disciplinary violations.

           During his employment, Jerome was a member of a union,

the Fraternal Order of Housing Police.    The union and the PHA

had a collective bargaining agreement (“CBA”) in place during

Jerome’s employment.    The CBA provides that except in the case

of counseling and verbal warnings, an employee and the union

shall be provided with written notice of intended discipline,



initiate, continue and terminate a motor vehicle pursuit” and
sets out guidelines for such pursuit policies. Id. § 6342.

                                 -5-
including the offense alleged, the type and duration of the

discipline, and the intended effective date of the discipline.

In situations where the intended discipline is discharge, the

employee shall receive a ten-day suspension with notice of the

intent to discharge.   The employee has an opportunity to file a

grievance and have a hearing.   The discharge does not become

effective until the grievance procedure is completed or the

parties otherwise resolve the matter.

          On July 13, 2017, Jerome was assigned to a patrol

vehicle with PHA-PD officer Shania Baylis (“Baylis”).    Baylis

acted as the driver while Jerome was the recorder, that is, he

was responsible for paperwork during the patrol.   At

approximately 1:28 p.m., Jerome and Baylis were sitting in their

patrol vehicle at 55th and Vine Streets in Philadelphia when

they witnessed a blue Jeep Cherokee run a stop sign.    Baylis

activated the patrol vehicle’s lights and siren but the Cherokee

did not stop.   Baylis and Jerome proceeded to follow the

Cherokee in their patrol vehicle to 53rd and Market Streets,

where the Cherokee collided with two other cars.   After the

collision, the driver of the Cherokee exited the vehicle and

started running.   Jerome chased the driver on foot to 50th and

Arch Streets, where he was apprehended.   Neither Jerome nor

Baylis notified PHA-PD via radio of the pursuit.




                                -6-
          Thereafter, Jerome returned to the scene of the

accident where Baylis instructed him to complete a 75-48

Incident Report, which, as stated above, is a paper form used by

the PPD as well as the PHA-PD.   Plaintiff initially wrote the

following on what he describes as a “rough draft” of the 75-48

Incident Report:

          On 7/13/17 P/O Baylis #2081 and P/O Jerome
          #2111 was [sic] working in a marked vehicle
          reading 9610 working west division. At
          approximately 1:29 p.m. Officer Baylis and
          P/O Jerome was [sic] parked at 55th Vine
          intersection facing north when they spotted
          a blue Jeep Cherokee disregard a stop sign
          heading eastbound on Vine from 55th Street.
          As police activated her emergency lights and
          sirens in attempt to do a vehicle stop the
          operator of the Blue Jeep continued on
          driving Eastbound on Vine while making a
          sharp turn onto 54th Street heading South
          Bound from Vine Street. Both police
          officers went over City Radio and PHA Radio
          to advise them of the situation. Police
          lost sight of the vehicle on 54th Street
          going south from Vine Street. Police
          surveyed for the vehicle to keep city Radio
          advised of the Reckless driving. . . .

          Baylis then reviewed the 75-48 Incident Report and

advised Jerome that it was too long.   Jerome placed the draft in

his book bag and started a second 75-48.   On this second 75-48

Incident Report, Jerome wrote:

          Pursuit – on above date and time and
          location P/O attempted to stop Below
          off[ender] because of a traffic violation
          off[ender] Refused to stop his MV P/O was
          able to keep off[ender] MV in site [sic].
          Offender was observed By P/O running a stop

                                 -7-
           light and subsequently crashed into two
           other MV.

           Jerome and Baylis’s supervisor that day was Sergeant

Jerome Darby (“Darby”).    Darby was called to the scene of the

accident where he spoke to PPD officers and learned that the

incident was being coded as a vehicle pursuit by the PPD.

Accordingly, he advised Jerome and Baylis that a PHA-PD Pursuit

Memorandum was required.    However, Darby never followed up to

determine if either officer completed the Pursuit Memorandum.

Darby appears to have submitted a memorandum describing the

incident as a “vehicle stop” and “arrest.”    Darby’s version of

the events states that Baylis and Jerome lost sight of the

Cherokee and that the driver of the Cherokee was apprehended

“[a]fter a short foot pursuit.”    He did not mention any vehicle

pursuit by Jerome and Baylis.

           Jerome delivered a paper copy of the 75-48 Incident

Report to the PPD.   Jerome concedes he did not complete a PHA-PD

Pursuit Memorandum as required under Directive 41.    Baylis was

told to complete a PHA-PD Pursuit Memorandum but also did not do

so.   Baylis resigned her employment with PHA on December 17,

2017.

           On or about May 31, 2018, the driver of the car that

was hit by the driver of the Cherokee pursued by Baylis and

Jerome filed a personal injury lawsuit against PHA, Jerome,


                                  -8-
Baylis and others in the Court of Common Pleas of Philadelphia

County. 2   Upon learning of the lawsuit, Marker requested that

PHA’s Office of Audit and Compliance (“OAC”) conduct an

investigation regarding the incident.

            As part of the investigation, OAC interviewed Jerome

as well as Baylis, Sergeant Darby, who was their supervisor on

duty that day, Lieutenant Hakim Dunbar (“Dunbar”), the

Lieutenant on duty that day, and several other PHA-PD officers.

When asked by the OAC investigators why he was being

interviewed, Jerome replied “I guess that pursuit that happened

about, almost a year ago, July 13th.”    He further admitted that

on that day he and Baylis observed a blue Cherokee run a stop

sign, they had activated the siren and lights of their patrol

vehicle in an attempt to stop the fleeing car, the car had not

stopped, and they had followed the car.    He also stated that

they had temporarily lost sight of the Cherokee but later found

the Cherokee on 53rd Street backing up.    Jerome was then shown

the 75-48 Incident Report he had submitted to the PPD, which

stated that the officers were able to keep the vehicle in sight.

In response, Jerome produced from his bookbag the first 75-48

Incident Report that he had drafted but not submitted, which

noted that the officers had lost sight of the vehicle.

2. That action was removed to this court but has since been
remanded back to the Court of Common Pleas. See Price v. Grant,
No. 18-2311 (E.D. Pa.).


                                 -9-
          The OAC completed its investigation on August 7, 2018.

It found that Baylis and Jerome engaged in a vehicular pursuit

after observing the Cherokee commit a traffic violation by

running a stop sign and that the officers failed to complete the

paperwork required for vehicular pursuits, in contravention of

Directive 41.   It further concluded that Sergeant Darby was

aware of the pursuit but failed to follow up with the officers

to ensure that the paperwork was completed and failed to notify

his immediate supervisor, Lieutenant Dunbar, that the pursuit

had occurred.

          On September 19, 2018, Antoinette Eberhart

(“Eberhart”), the Deputy Chief of PHA-PD, requested that Jerome

be charged with the following violations of the PHA-PD

Disciplinary Code:   (1) Article I, Conduct Unbecoming, for

“[k]nowingly and willfully making a false entry in any

Department record or report”; (2) Article V, Neglect of Duty,

for “[f]ailure to comply with any Chief of Police’s orders,

directive, memorand[a], or regulation”; and (3) Article V,

Neglect of Duty, “[f]ailure to make required written report.”

Eberhart recommended that Jerome be suspended immediately with

the intent to dismiss.   Sergeant Darby was suspended for ten

days for his failure to supervise Baylis and Jerome.

          On September 22, 2018, while the request for

discipline was pending, Jerome was placed on restricted duty.

                               -10-
Jerome was notified of the discipline both in a written

“Notification of Restricted Duty and Pending Disciplinary

Action” and in a meeting at which his union representative was

present.    The Notification listed the specific provisions of the

PHA-PD Disciplinary Code that Jerome had allegedly violated and

further noted that Jerome had been given the opportunity to ask

questions but had declined to do so.    Jerome signed an

acknowledgment that he had received the Notification.

            On September 28, 2018, Jerome was presented with a

“Notice of Suspension” which again notified him that he was

being suspended with the intent to discharge for the violations

of PHA-PD Disciplinary Code cited by Eberhart, as well as

Article VII, Motor Vehicle Violations, for “[f]ailure to follow

departmental procedures involving pursuit and/or emergency

driving.”    The Notice was read to Jerome at a meeting with his

union representative as well as Eberhart and PHA-PD Inspector

William Britt.    Jerome was offered the opportunity to speak and

to ask questions but declined to do so.

            Thereafter, Jerome’s union filed a grievance

challenging his discipline.    A grievance hearing was held on

October 11, 2018.    Jerome attended the hearing but did not speak

based on the advice of his union representative.    The grievance

was denied and Jerome’s termination was upheld.    Jerome was

terminated on October 31, 2018.    Jerome received from PHA a

                                -11-
“Termination of Employment” letter again informing him of the

specific provisions of the PHA-PD Disciplinary Code he had been

found to have violated as well as the factual basis for his

termination.    He currently is scheduled to arbitrate his

termination in February 2020.

                                  III

          We begin with Jerome’s claim for gender and racial

discrimination under Title VII, the PHRA, and the Philadelphia

Fair Practices Ordinance in Counts II, VI, and VII of the

complaint.     Specifically, Jerome asserts that he was suspended

and then terminated by PHA due to his gender and race.       Title

VII provides in relevant part:

          It shall be an unlawful employment practice
          for an employer . . . to fail or refuse to
          hire or to discharge any individual, or
          otherwise to discriminate against any
          individual with respect to his compensation,
          terms, conditions, or privileges of
          employment, because of such individual’s
          race, color, religion, sex, or national
          origin.

42 U.S.C. § 2000e-2(a)(1).

          To defeat summary judgment on his claims for

discrimination on this basis of gender and race, Jerome must

satisfy the three-step burden-shifting inquiry laid out in

McDonnell Douglas Corp. v. Green, 411 U.S. 792, 802-03 (1973). 3



3. We analyze Jerome’s claims under Title VII, the PHRA, and
the Philadelphia Fair Practices Ordinance in an identical

                                 -12-
He must first produce evidence of the following to make out his

prima facie case:   (1) he is a member of a protected class;

(2) he was qualified for the position of patrol officer; (3) he

suffered an adverse employment action; and (4) the action

occurred under circumstances that could give rise to an

inference of intentional discrimination.   See Makky v. Chertoff,

541 F.3d 205, 214 (3d Cir. 2008) (citing McDonnell Douglas

Corp., 411 U.S. at 802).   Throughout the analysis, “[t]he

central focus of the prima facie case is always whether the

employer is treating some people less favorably than others

because of their race, color, religion, sex, or national

origin.”   Sarullo v. U.S. Postal Serv., 352 F.3d 789, 798 (3d

Cir. 2003) (internal quotations and citation omitted).

           If Jerome succeeds in making out a prima facie case,

the burden of production then shifts to defendants to come

forward with a legitimate, nondiscriminatory reason for Jerome’s

termination.   See Makky, 541 F.3d at 214; Scheidemantle v.

Slippery Rock Univ., 470 F.3d 535, 539 (3d Cir. 2006).    If

defendants are able to provide such a reason, the burden of

production shifts back to Jerome to produce evidence that the

proffered reason is merely a pretext for actual discrimination.

See Fuentes v. Perskie, 32 F.3d 759, 763-64 (3d Cir. 1994)


manner. See, e.g., Scheidemantle v. Slippery Rock Univ., 470
F.3d 535, 539 n.5 (3d Cir. 2006); Vandegrift v. City of Phila.,
228 F. Supp. 3d 464, 486 n.206 (E.D. Pa. 2017).

                               -13-
(citing St. Mary’s Honor Center v. Hicks, 509 U.S. 502, 510-11

(1993)).   At all times the ultimate burden of persuasion rests

with the plaintiff, Jerome.    See id. at 763 (citing Texas Dep’t

of Comm. Affairs v. Burdine, 450 U.S. at 253, 254, 256 (1981)).

           There is no dispute that Jerome is a member of a

protected class, that he was qualified for the position of

patrol officer, and that his termination constituted an adverse

employment action.    Thus, we will focus our inquiry on the

fourth prong of the prima facie case, that is, whether Jerome’s

termination occurred under circumstances that could give rise to

an inference of intentional discrimination on the basis of

gender and race.

           After reviewing the record, we conclude that Jerome

has produced no evidence that his termination occurred under

circumstances that could give rise to an inference of gender

discrimination.    Jerome has put forth two female PHA-PD officers

who he asserts were similarly situated but received more

favorable treatment:    (1) Baylis, his partner at the time of the

pursuit; and (2) PHA-PD officer A’Tia Brooks (“Brooks”).      An

inference of discrimination may be drawn from evidence that a

similarly situated employee outside the protected class was

treated more favorably.    Simpson v. Kay Jewelers, 142 F.3d 639,

645 (3d Cir. 1998).    “While ‘similarly-situated’ does not

necessarily mean identically situated, the plaintiff must

                                -14-
nevertheless be similar in ‘all relevant respects.’”    Collins v.

Kimberly-Clark Pa., LLC, 247 F. Supp. 3d 571, 589 (E.D. Pa.

2017) (quoting Opsatnik v. Norfolk S. Corp., 335 F. App’x 220,

222–23 (3d Cir. 2009)).   Demonstrating that employees are

similarly situated often includes a “showing that the two

employees dealt with the same supervisor, were subject to the

same standards, and had engaged in similar conduct without such

differentiating or mitigating circumstances as would distinguish

their conduct or the employer’s treatment of them.”    Id. at

589-90 (quoting Opsatnik, 335 F. App’x at 223).

          With regard to Baylis, Jerome is correct that she was

previously similarly situated to Jerome.    However, Baylis

resigned her employment with PHA in December 2017, several

months before PHA investigated the vehicle pursuit at issue and

thus could not have been terminated by PHA like Jerome.    She is

not an appropriate comparator.    See, e.g., Dill v. Runyon, No.

96-3584, 1997 WL 164275, at *4 (E.D. Pa. Apr. 3, 1997).

          As for Brooks, PHA records show that, on August 16,

2016, Brooks spotted a white Ford Explorer driving recklessly on

Fairmount Avenue between 47th and 48th Streets in Philadelphia.

Brooks then

          activated her emergency lights and attempted
          to stop the vehicle. Seconds later, the
          Explorer drove into the intersection and hit
          another vehicle. Upon the Explorer coming
          to a stop at 48th and Brown St. the two male

                                 -15-
          occupants exited the vehicle and ran away
          from the scene, with Officer Brooks in foot
          pursuit.

(emphasis added).    Thus, Brooks attempted to stop a vehicle but

followed it for mere seconds and less than one city block.      She

then pursued the suspect on foot.      This is not comparable

conduct to Jerome, who engaged in a vehicular pursuit for

several city blocks, ending in a crash which caused injuries to

third parties.   Further, Brooks completed a Pursuit Memorandum

about the event and did not otherwise attempt to cover up the

incident as Jerome did.

          While Jerome also alleges racial discrimination in his

complaint, he has produced no evidence of such discrimination.

Jerome, who is African American, has not pointed to any PHA-PD

officers who are of a different race and engaged in similar

conduct but received more favorable treatment.      The two

comparators he has pointed to in support of his gender

discrimination claim and whom he claims engaged in similar

conduct but received more favorable treatment, Baylis and

Brooks, are both African American.      Defendants, meanwhile, have

pointed to Jacqueline Hampshire and Christian Jablonski, two

Caucasian PHA-PD officers, who engaged in a vehicular pursuit

while on duty on March 9, 2016 and who were suspended and then

terminated by PHA.   See Hampshire v. Phila. Housing Auth.,

No. 17-4423, 2019 WL 652481, at *1-5 (E.D. Pa. Feb. 14, 2019).

                                -16-
Moreover, Jerome stated during his deposition in this matter

that he is not claiming discrimination on the basis of race.

          Even assuming that Jerome had satisfied his prima

facie case, defendants have pointed to a legitimate,

nondiscriminatory reason for his terminations.    No reasonable

factfinder could conclude that Jerome was terminated for any

reason other than his violation of PHA policies, most

importantly Directive 41 which prohibited officers from engaging

in vehicular pursuits.    There is no genuine dispute that Jerome

engaged in the pursuit and that such conduct was in violation of

Directive 41. 4   Jerome has referred to the incident as a pursuit

and has admitted that he and Baylis followed the Cherokee with

the siren and lights of their patrol vehicle activated.    Simply

put, Jerome has failed to produce any evidence to create a

genuine dispute of material fact regarding whether the reasons

offered by PHA for his termination were pretextual.




4. Jerome erroneously asserts that Directive 41 is inapplicable
because it has been “superseded” by state law, citing section
6342(f) of the Pennsylvania Motor Vehicle Code. That section
provides “[n]o police departmental policy may violate or
supersede the requirements of section 3105 (relating to drivers
of emergency vehicles).” 75 Pa. Cons. Stat. Ann. § 6342(f).
Section 3105 outlines the special privileges afforded to the
operators of emergency vehicles, such as the ability to proceed
past red lights and to exceed speed limits. 75 Pa. Cons. Stat.
Ann. § 3105. It does not address the circumstances under which
an officer such as Jerome can initiate a vehicular pursuit and
does not conflict with Directive 41.

                                -17-
          Accordingly, the court will grant the motion of

defendants for summary judgment as to Jerome’s claims for gender

and racial discrimination under Title VII, the PHRA, and the

Philadelphia Fair Practices Ordinance in Counts II, VI, and VII

of the complaint.

                                IV

          Jerome has also claimed in Counts II and VI that he

was subjected to a hostile work environment while employed by

PHA in violation of Title VII and the PHRA.    To proceed with his

claim of hostile work environment, Jerome must come forward with

evidence that:   (1) he suffered intentional discrimination

because of his race and/or gender; (2) the discrimination was

severe or pervasive; (3) the discrimination detrimentally

affected him; (4) the discrimination would detrimentally affect

a reasonable person in like circumstances; and (5) the existence

of respondeat superior liability.     Castleberry v. STI Grp., 863

F.3d 259, 263 (3d Cir. 2017) (citing Mandel v. M & Q Packaging

Corp., 706 F.3d 157, 167 (3d Cir. 2013)).

          Jerome has not met his burden to establish a prima

facie case of hostile work environment because he has not

produced evidence to support the second element, that is, that

he suffered discrimination that was severe or pervasive.    To

show severe or pervasive discrimination, Jerome must produce

evidence that the environment at PHA was “permeated with

                               -18-
discriminatory intimidation, ridicule, and insult that is

sufficiently severe or pervasive to alter the conditions

of [his] employment and create an abusive working environment.”

Culler v. Sec’y of U.S. Veterans Affairs, 507 F. App’x 246, 249

(3d Cir. 2012) (quoting Nat’l R.R. Passenger Corp. v. Morgan,

536 U.S. 101, 116 (2002)).

          In support of his hostile work environment claim,

Jerome alleges that he was “threatened in rollcall” by

Lieutenant Dunbar.   Jerome did not provide any details regarding

the substance or timing of this interaction and has not pointed

to any other instances of hostile treatment during his

employment.   This one vague interaction is insufficient to

create a genuine dispute of material fact and thus we will grant

defendants’ summary judgment motion with respect to Jerome’s

hostile work environment claim. 5

                                    V

          We turn next to Jerome’s claim of retaliation in

violation of Title VII in Count I of the complaint.   To state a

prima facie case of retaliation, Jerome must demonstrate that:

(1) he engaged in a protected activity; (2) defendants took

adverse action against him; and (3) there was a causal link


5. To the extent Jerome cites his suspension and termination as
evidence of hostile work environment, he conflates such claim
with his disparate treatment discrimination claim, which fails
for the reasons discussed above. See Abramson v. William
Paterson Coll. of N.J., 260 F.3d 265, 281 n.11 (3d Cir. 2001).

                               -19-
between the protected activity and the adverse action.    Abramson

v. William Paterson Coll. of N.J., 260 F.3d 265, 286 (3d Cir.

2001).   A causal connection may be shown by “an unusually

suggestive temporal proximity between the protected activity and

the allegedly retaliatory action” or “a pattern of antagonism

coupled with timing to establish a causal link.”   Gera v. Cnty.

of Schuylkill, 617 F. App’x 144, 147 (3d Cir. 2015).     If Jerome

articulates his prima facie case, the burden shifts to

defendants to articulate a legitimate, non-discriminatory reason

for its conduct.   See Carvalho-Grevious v. Del. State Univ., 851

F.3d 249, 257 (3d Cir. 2017).

          Jerome’s retaliation claim fails because he did not

engage in protected activity that was casually connected to his

suspension and termination.   The undisputed facts presented here

show that PHA-PD Deputy Chief Eberhart requested that Jerome be

suspended for ten days with a recommendation for discharge on

September 19, 2018.   While the request was pending, Jerome was

placed on restricted duty on September 22, 2018.   Jerome

thereafter, on September 27, 2018, submitted to the President

and Chief Executive Officer of PHA and defendant Marker a

“Notification” memorandum stating in part:

          3. A Charge of Employment Discrimination is
             made, because of race, gender, hostile
             work environment, and retaliation for
             aiding in or participating in a complaint
             of employment discrimination.

                                -20-
          4. An EEOC, Phila. Office, Form 5 Charge for
             employment discrimination, because of
             race, gender, a hostile work environment,
             and retaliation is in process. Respondent
             includes but is not limited to PHA and
             supervisor and management of PHA and
             PHAPD.

          5. Witness status and providing truthful
             sworn testimony in a federal
             discrimination lawsuit involving PHA and
             former PHA police chief Bard and VP
             Director of Human Resource J. Strauss is
             disclosed. Disclosure as to the assigned
             trial judge and PHA, Bard and Strauss
             through PHA’s counsel in the
             discrimination lawsuit.

At the time of this “Notification,” Jerome had already been

placed on restricted duty and notified that he would be

suspended with a recommendation for discharge based on his

violations of the PHA disciplinary code and PHA policy,

including Directive 41 prohibiting vehicular pursuits.    He had

not filed any charge of discrimination with the EEOC.    While the

“Notification” appears to suggest that Jerome intended to act as

a witness in an employment discrimination action brought against

PHA by two former PHA employees who were also represented by

Jerome’s counsel, Jerome had not been identified on a witness

list nor actually submitted an affidavit or other sworn

testimony in that action before he was notified of his impending




                              -21-
suspension with the recommendation for discharge. 6   Although

Jerome claims he was going to support those plaintiffs in their

suit against PHA, he was not employed by PHA during the same

period as those plaintiffs, has never spoken to them, and thus

has no first-hand knowledge of the circumstances surrounding

their employment and discharge.

          Furthermore, Jerome’s claim for retaliation fails

because defendants have articulated a legitimate,

nondiscriminatory reason for his discharge.   As stated above,

Jerome was terminated for his violations of the PHA disciplinary

code and PHA policy, including Directive 41 prohibiting

vehicular pursuits.   There can be no dispute that Jerome did, in

fact, engage in such pursuit and that he failed to complete the

required paperwork, in violation of Directive 41.     Jerome’s

attempt to escape the consequences of his actions by submitting

the “Notification” after he had already been investigated and

placed on restricted duty with notice of his impending

suspension with a recommendation for discharge cannot raise a

genuine issue of material fact as to whether PHA’s reason for




6. Jerome has submitted a declaration in which he asserts that
sometime in July 2018 he came forward to his union and to
counsel for plaintiffs in the Hampshire matter, who now
represents Jerome in this action. However, Jerome has produced
no evidence that the relevant decisionmakers at PHA were aware
of his interaction with the union and plaintiffs’ counsel.

                               -22-
the discharge was pretextual or was more likely than not

retaliatory. 7   See Fuentes, 32 F.3d at 763.

          Accordingly, the motion of defendants for summary

judgment will be granted as to Jerome’s claim in Count I of the

complaint for retaliation in violation of Title VII.

                                 VI

          In Count III of the complaint, Jerome contends that

defendants deprived him of his right under the Fourteenth

Amendment to the United States Constitution to procedural due

process in violation of 42 U.S.C. §§ 1981 and 1983.    The

Fourteenth Amendment provides in relevant part:

          No State shall make or enforce any law which
          shall abridge the privileges or immunities
          of citizens of the United States; nor shall
          any State deprive any person of life,
          liberty, or property, without due process of
          law; nor deny to any person within its
          jurisdiction the equal protection of the
          laws.

U.S. Const. amend. XIV, § 1.    To state a claim for deprivation

of procedural due process, a plaintiff must allege that:

“(1) he was deprived of an individual interest that is

encompassed within the Fourteenth Amendment’s protection of

‘life, liberty, or property’[;] and (2) the procedures available



7. To the extent Jerome contends that his retaliation claim
should survive because his termination may have been based on
“mixed motives,” such theory is inapplicable to retaliation
claims. See, e.g., Egan v. Del. River Port Auth., 851 F.3d 263,
273 (3d Cir. 2017).

                                -23-
to him did not provide ‘due process of law.’”   Hill v. Borough

of Kutztown, 455 F.3d 225, 234 (3d Cir. 2006) (citing Alvin v.

Suzuki, 227 F.3d 107, 116 (3d Cir. 2000)).   Here, there is no

dispute that Jerome was a public employee with a property

interest in his employment.

           “An essential principle of due process is that a

deprivation of life, liberty, or property ‘be preceded by notice

and opportunity for hearing appropriate to the nature of the

case.’”   Cleveland Bd. of Ed. v. Loudermill, 470 U.S. 532, 542

(1985) (quoting Mullane v. Cent. Hanover Bank & Trust Co., 339

U.S. 306, 313 (1950)).   The Supreme Court has instructed that

due process requires a “pretermination opportunity to respond,

coupled with post-termination administrative procedures.”     Id.

at 547-48.    The pretermination hearing “need not be elaborate.”

Id. at 545.   Instead,

           [t]he tenured public employee is entitled to
           oral or written notice of the charges
           against him, an explanation of the
           employer’s evidence, and an opportunity to
           present his side of the story. To require
           more than this prior to termination would
           intrude to an unwarranted extent on the
           government’s interest in quickly removing an
           unsatisfactory employee.

Id. at 546 (internal citations omitted).

           The undisputed evidence presented here shows that, on

September 22, 2018, Jerome attended a meeting with Lieutenant

Dunbar and his union representative at which Jerome was

                                -24-
presented with a “Notification of Restricted Duty and Pending

Disciplinary Action.”    The notice cited the specific policies

that Jerome was alleged to have violated.    Jerome was provided

an opportunity to speak but declined to do so.    Jerome signed

the Notification to acknowledge his receipt.    The Notification

was the result of a thorough investigation by the PHA-OAC during

which Jerome and others were interviewed.

          Thereafter, on September 28, 2018, Jerome attended a

second meeting at which he was presented with a “Notice of

Suspension” in the presence of his union representative.    That

Notice again laid out the specific policy violations allegedly

committed by Jerome as well as the factual basis for the

discipline.    The Notice was read to Jerome and he was provided

an opportunity to speak but declined to do so.

          Jerome’s union then filed a grievance regarding his

suspensions.   A grievance hearing was held on October 11, 2018.

Jerome attended the hearing but did not speak on the advice of

his union representative.    After reviewing the evidence, the

grievance officer upheld PHA’s decision to discipline Jerome.

Jerome’s termination did not become effective until after the

grievance procedure was completed, on October 31, 2018.    The

union has filed a request for arbitration, which has been

scheduled for February 4, 2020.




                                -25-
            Thus, the undisputed record demonstrates that Jerome

was provided with written and oral notice of the charges against

him and PHA’s intent to discipline him.     He was also given an

opportunity to respond, which he declined.     The fact that Jerome

chose not to speak or ask questions at certain junctures of this

process does not mean that he was deprived of the opportunity to

respond.    See Gniotek v. City of Phila., 808 F.2d 241, 245 (3d

Cir. 1986).

            The CBA entered into by PHA and Jerome’s union

provides that an employee shall be provided with written notice

of intended discipline, including the offense alleged, the type

and duration of the discipline, and the intended effective date

of the discipline.    In situations where the intended discipline

is discharge, the employee shall receive a ten-day suspension

with notice of the intent to discharge.     The employee has an

opportunity to file a grievance and have a hearing.     The

discharge does not become effective until the grievance

procedure is completed or the parties otherwise resolve the

matter.    As outlined above, there can be no dispute that

defendants followed the disciplinary process outlined in this

agreement.    The process outlined in the CBA provided adequate

opportunity for Jerome to challenge his proposed termination and

to obtain meaningful review prior to his termination and thus

satisfies the due process clause.      See Dykes v. Se. Pa. Transp.

                                -26-
Auth., 68 F.3d 1564, 1565, 1571-72 (3d Cir. 1995); Ruff v. Long,

111 F. Supp. 3d 639, 648 (E.D. Pa. 2015).

            Based on the record before the court, there can be no

dispute that Jerome received sufficient due process.

Accordingly, we will grant defendants’ motion for summary

judgment as to Count III of the complaint. 8

                                 VII

            In Count IV of the complaint, Jerome asserts that

defendants retaliated against him for exercising his rights to

free speech and free association in violation of the First and

Fourteenth Amendments to the United States Constitution.       The

First Amendment provides: “Congress shall make no law . . .

abridging the freedom of speech.”      U.S. Const. amend. I.   Public

employees such as Jerome are entitled to exercise their rights

under the First Amendment without fear of retaliation by their

employer.   See Brennan v. Norton, 350 F.3d 399, 412 (3d Cir.

2003).   To defeat summary judgment on this claim, Jerome must

come forward with evidence that:    (1) he engaged in conduct

protected under the First Amendment; (2) PHA retaliated against

him; and (3) that a causal connection exists between the




8. To the extent that Jerome asserts any violation of his
substantive due process or equal protection rights on the basis
of race and/or gender, those claims fail for the reasons
discussed above.

                                -27-
protected conduct and the retaliatory action. 9   Thomas v.

Independence Twp., 463 F.3d 285, 296 (3d Cir. 2006); see also

Hill v. City of Scranton, 411 F.3d 118, 125 (3d Cir. 2005).

          In support of this claim, Jerome maintains that PHA

violated his constitutional rights and retaliated against him

for coming forward as a witness in Hampshire v. Philadelphia

Housing Authority, a matter previously pending in this court. 10

See No. 17-4423 (E.D. Pa.).   However, Jerome’s claims fail

because he has not produced evidence that defendants retaliated

against him because of his alleged status as a witness in

Hampshire or otherwise interfered with his ability to provide

testimony in that action.   As discussed above, Jerome submitted

his “Notification” memorandum to Eberhart on September 27, 2018.

In it, he stated that he had “[w]itness status and [was]

providing truthful sworn testimony in a federal discrimination

lawsuit involving PHA.”   This was well after the conclusion of

the OAC investigation regarding his conduct and after he had

already been notified that PHA was suspending him with the


9. To the extent Jerome premises this claim on violation of the
Fourteenth Amendment, it is “functionally equivalent” to our
First Amendment analysis. See Hill, 411 F.3d at 125-26.

10. On February 14, 2019, this court entered summary judgment
in favor of defendants on the employment discrimination and
other claims of plaintiffs Jacqueline Hampshire and Christian
Jablonski, two former employees of PHA-PD. On November 25,
2019, our Court of Appeals affirmed this judgment. See
Hampshire v. Bard, No. 19-1565, 2019 WL 6273432 (3d Cir. Nov.
25, 2019).

                               -28-
intent to discharge him.   There can be no dispute that Jerome

was terminated not because of his intent to aid the plaintiffs

in Hampshire but instead due to his violations of PHA

disciplinary code and policy, including Directive 41.

          Accordingly, the motion of defendants for summary

judgment on Count IV of the complaint will be granted. 11




11. In opposition to defendants’ motion for summary judgment,
Jerome has requested leave to amend his complaint to name
Eberhart as a defendant. Defendants identified Eberhart as an
individual who possessed knowledge about this action in their
initial disclosures served on May 29, 2019 and thus plaintiff’s
request after a summary judgment motion has been filed is
untimely. Regardless, because we are granting defendants’
motion for summary judgment, we will deny plaintiff’s motion to
amend.

                               -29-
